Exhibit 10.5
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into on the 12th day of December, 2008,
by and between FIRST GEORGIA BANKING COMPANY, a bank organized under the laws of
the State of Georgia (the “Bank”), and Gregory S. Akins (hereinafter
“Employee”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Bank believes that it is in the best
interest of the Bank to arrange terms of employment for Employee so as to
reasonably induce Employee to remain in his capacities with the Bank for the
term hereof; and
     WHEREAS, Employee is willing to provide services to the Bank in accordance
with the terms and conditions hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the mutual premises and
covenants herein contained, the parties hereto agree as follows:
     1. EMPLOYMENT. For the Term of Employment, as hereinafter defined, the Bank
agrees to employ Employee as its Chief Operating Officer, and Employee agrees to
accept such employment and to perform such duties and functions as the Board of
Directors of the Bank may assign to Employee from time to time. Employee agrees
to devote his full business time, attention, skill and efforts to the business
of the Bank, and shall perform his duties in a trustworthy and businesslike
manner, all for the purpose of advancing the interests of the Bank.
     2. TERM OF EMPLOYMENT. The “Term of Employment” referred to in Section 1
hereof and hereinafter shall be deemed to have commenced as of the date first
above mentioned and shall continue for a period of three (3) years, unless
sooner terminated pursuant to this Agreement, and shall include any extension of
the period of employment in accordance with this paragraph. The period of
employment shall automatically be extended without further action by the parties
for an additional twelve (12) full calendar months, on each anniversary hereof
during the Term of Employment, unless (i) either party shall have served written
notice upon the other of its intention that this Agreement shall not be extended
at least ninety (90) days before the anniversary date on which this Agreement
would have been automatically extended for an additional year, or (ii) the
Employee’s employment hereunder shall have been terminated pursuant to Section 4
hereof. In the event that Employee is a member of the Board of Directors of the
Bank or the Bank’s holding company, if any, then Employee agrees that any
termination of this Agreement shall constitute a resignation by Employee from
these Boards of Directors.
     3. COMPENSATION.
          3.1 Base Salary. During the Term of Employment, Employee shall be paid
an annual base salary (hereinafter “Base Salary”) of $164,800, which shall be
paid in equal installments in accordance with the Bank’s normal pay practices,
but not less frequently than monthly. Employee’s salary shall be reviewed by the
Board of Directors of the Bank (or a

 



--------------------------------------------------------------------------------



 



compensation committee of the Board) annually and may be adjusted as determined
by the Board of Directors of the Bank.
          3.2 Management Incentives and Discretionary Bonuses. During the Term
of Employment, Employee shall be entitled, in an equitable manner based on the
terms of any bonus and incentive plans that have been approved or may, from time
to time, be approved by the Board of Directors, with all other key management
personnel of the Bank, to such incentives and discretionary bonuses as may be
authorized, declared and paid by the Board of Directors to the Bank’s key
management employees. The incentive compensation shall be based on meeting or
exceeding the attainment of certain criteria to be established by the Board of
Directors. In determining whether to grant incentive compensation, the Board of
Directors shall consider factors such as the Bank’s profitability, its asset
quality, its compliance with laws and regulations, and its loan quality.
               No other compensation provided for in this Agreement shall be
deemed a substitute for the Employee’s right to such incentives and
discretionary bonuses when and as declared by the Board.
          3.3 Stock Options. See Stock Option Grant Agreement for details.
          3.4 Additional Benefits. During the Term of Employment, Employee shall
be provided with such employee benefits and benefit levels, including family
health, dental, vision and life (including a minimum of $329,600 term life
insurance) and disability insurance, a car allowance of $12,000 per year, and
membership in social, professional and civic clubs which the Board of Directors
in its discretion determines to be in keeping with a level commensurate with a
financial institution in a similar environment. These benefits shall be provided
and maintained at a level of not less than what is in effect at the time this
Agreement is executed.
               Throughout the Term of Employment, Employee shall also be
entitled to reimbursement for reasonable business expenses incurred by him in
the performance of his duties hereunder.
               During the Employee’s Term of Employment hereunder, Employee
shall receive four (4) weeks paid vacation during each year of employment.
          3.5 Indemnification. In the event of any attempt by a former employer
or employee to enjoin or seeks damages for Employee’s employment with the Bank
whether by written demand or by legal action, including but not limited to
actions related to restrictive covenants, trade secrets, and interference with
business relations, the Bank agrees to indemnify Employee in the amount of any
judgment, attorney’s fees, or costs incurred by or against Employee arising out
of such action.
     4. TERMINATION.
          4.1 Death or Disability. This Agreement may be terminated before the
expiration of the Term of Employment upon the occurrence of any one of the
following events:

2



--------------------------------------------------------------------------------



 



          (a) Upon Employee’s death, this Agreement shall terminate immediately.
Any salary and any other amounts that may be due Employee from Bank at the time
of his death (whether pursuant to benefits plans or otherwise) shall be paid to
the executor or administrator of his estate.
          (b) The Bank may terminate this Agreement upon Employee’s “Total
Disability.” As used in this Agreement, “Total Disability” means any physical or
mental disorder that renders Employee incapable of performing his normal duties
and services under this Agreement for a period of one hundred twenty (120) days
in any consecutive twelve (12) month period, as determined by a licensed
physician selected by mutual agreement of the Bank and the Employee or the
Employee’s legal representative. If this Agreement is terminated as a result of
the Employee’s “Total Disability,” the Employee’s compensation hereunder shall
terminate and the Employee shall be paid in accordance with such long-term
disability plans of the Bank as may be in effect at that time. The Employee’s
compensation, title and status shall continue during any such period of
disability until the date of termination except that the Bank may provide
disability insurance to cover the Employee during any part of such disability
period and the Bank’s obligation for the Employee’s compensation for any such
period shall be reduced by the amount of any such insurance proceeds which the
Employee receives.
          4.2 For Cause. This Agreement may be terminated by the Board of
Directors of the Bank for “Cause” for any of the following reasons:
          (a) failure of Employee to follow reasonable written instructions or
policies of the Board of Directors of the Bank;
          (b) gross negligence or willful misconduct of Employee materially
damaging to the business of the Bank;
          (c) conviction of Employee of a crime involving breach of trust, moral
turpitude, theft or fraud;
          (d) the failure by the Employee to perform substantially his duties
other than any failure resulting from incapacity due to physical or mental
illness;
          (e) willful commission by Employee of (i) acts involving dishonesty or
fraud or (ii) acts causing harm to the Bank;
          (f) a willful misrepresentation by the Employee to the stockholders or
the Board of Directors of the Bank which causes substantial injury to the Bank;
or
          (g) a request by any state or federal authority regulating the Bank
that the Employee be removed from his office as Chief Operating Officer of the
Bank.
          4.3 Without Cause or for Good Reason.
          (a) The Bank may immediately terminate this Agreement at any time
“without Cause” by giving the Employee written notice of the termination date.

3



--------------------------------------------------------------------------------



 



Employee may immediately terminate this Agreement at any time upon the
occurrence of Good Reason (as defined below) by giving the Bank written notice
of the termination date. If this Agreement is terminated pursuant to this
Section 4.3, and subject to the limitations set forth in Sections 9 and 10,
then:
          (i) Employee shall be paid severance compensation in an amount equal
to 100% of his annual “Base Salary” (as defined in Section 3.1) then in effect
which shall be paid over a twelve (12)-month period commencing from the
termination date in such installments and intervals as if the Employee had
remained employed; provided, however, that the payments pursuant to this clause
(i) shall only be made if Employee executes a release substantially in the form
of Exhibit A and such release becomes effective pursuant to its terms;
          (ii) Employee shall be paid any other amounts owing to the Employee by
the Bank under this Agreement at such termination date, which amounts shall be
paid within a reasonable time, but no more than thirty (30) days, after such
termination date; and
          (iii) If and to the extent that the Employee timely elects COBRA
continuation coverage, the Bank will pay to Employee on a monthly basis the cost
of COBRA continuation coverage, less the amount of premiums by active employees
receiving the same coverage, for a period of twelve (12) months from the
termination date or, if earlier, until Employee becomes eligible under another
group health plan or otherwise no longer continues to have COBRA coverage.
          Anything in this Agreement to the contrary notwithstanding, upon a
termination pursuant to this Section 4.3, Employee’s sole rights and remedies
against the Bank arising out of any such termination of his employment hereunder
are to receive the severance compensation and the other amounts and benefits as
are explicitly set forth in this Section 4.3. All of the provisions of this
Section 4.3 shall be subject to the provisions of Section 5 below.
          (b) For purposes of this Section 4.3, “Good Reason” shall mean,
without the written consent of Employee:
          (i) a change in Employee’s title, position or responsibilities which
represents a material adverse change from his title, position or
responsibilities as described in Section 1 of this Agreement; the assignment to
Employee of any office or duties which are inconsistent in any material respect
with Employee’s position, authority, duties or responsibilities as described in
Section 1 of this Agreement; or any other action by the Bank which results in a
material diminution in such position or authority; provided, however, that any
such change, assignment or action that results from customary restructurings
attributable solely to the growth of the Bank shall not be considered “Good
Reason”;

4



--------------------------------------------------------------------------------



 



          (ii) a reduction by the Bank in Employee’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time;
          (iii) the Bank’s requiring Employee, without his consent, to be based
at any office or location outside of Carrollton, Georgia; or
          (iv) the material breach of this Agreement by the Bank;
provided, however, that Good Reason shall not be deemed to exist unless Employee
first delivers written notice to the Bank of the specific conditions that would
constitute Good Reason and the Bank shall have failed to remedy these conditions
within thirty (30) days following its receipt of such notice or, in the event
that the conditions are ones that are not reasonably capable of being remedied
within thirty (30) days, the Bank shall have failed to commence such remedy
within thirty (30) days after receipt of written notice or thereafter shall have
failed to diligently pursue such remedy to completion.
     5. CHANGE IN CONTROL OF THE BANK.
          Subject to the limitations set forth in Sections 9 and 10, in the
event of a “Change in Control” (as defined below) during the Term of Employment,
and the Employee (i) is terminated by the Bank from his employment (except “for
Cause” as defined in Section 4.2 above) during the one-year period after the
Change in Control becomes effective; (ii) voluntarily resigns during the 90 day
period following the Change in Control1; or (iii) resigns for Good Reason within
30 days after the effective date the event giving rise to Good Reason (provided
that the resignation must also fall within the one-year period after the Change
in Control becomes effective), then Employee shall be entitled to receive
severance compensation in an amount equal to two hundred percent (200%) of his
Base Salary then in effect and any other amounts owing to Employee at the time
of such termination date, which shall be paid in a lump sum within fourteen
(14) days following the date of termination or resignation.
          For purposes of this Section 5, “Change in Control” of the Bank shall
mean the occurrence of any of the following events that does not also constitute
a Non-Control Transaction:
          (i) During any twelve (12) month period the individuals who are
members of the Board of the Bank or, if applicable, the Bank’s holding company
(the “Holding Company”) (the “Incumbent Board”), cease for any reason to
constitute at least 50% of the Board of Holding Company; provided, however, that
if the election, or nomination for election by the Bank’s or the Holding
Company’s shareholders, of any new director was approved in advance by a vote of
at least 50% of the Incumbent Board, such new director shall, for purposes of
this Agreement, be considered as a member of the Incumbent Board (this Section
(i) shall apply only with respect to the Holding Company as long as it is the
majority shareholder of the Bank).

5



--------------------------------------------------------------------------------



 



          (ii) The acquisition (other than directly from the Bank or the Holding
Company) of any voting securities of the Bank or the Holding Company (the
“Voting Securities”) by any “Person” (as the term “person” is used for purposes
of Section 13(d) or 14(d) of the Exchange Act) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more of the combined voting power of the
Bank’s or the Holding Company’s then outstanding Voting Securities.
          (iii) Any one Person, or more than one Person acting as a group,
acquires (or has acquired during the 12 month period ending of the date of the
most recent acquisition by such Person or Persons) securities of the Company
representing 30% or more of the Voting Securities; provided, however, that the
event described in this paragraph (iii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Bank or the
Holding Company, (B) by any employee benefit plan (or related trust) sponsored
or maintained by the Bank or the Holding Company, or (C) by an underwriter
temporarily holding securities pursuant to an offering of such securities.
          (iv) Any one Person, or more than one Person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such Person or Persons) assets from the Bank
or the Holding Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of such
entity (determined without regard to any liabilities associated with such
assets) immediately prior to such acquisition or acquisitions, without regard to
assets transferred to: (A) a shareholder or owner of the entity (immediately
before the asset transfer) in exchange for or with respect to its stock, (B) an
organization, 50% or more of the total value or voting power of which is owned
directly or indirectly, by the entity immediately after the transfer, (C) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of the entity
immediately after the transfer or (D) an organization, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person, or
more than one Person acting as a group, that owns, directly or indirectly, 50%
or more of the total value or voting power of the entity immediately after the
transfer.
          A “Non-Control Transaction” means any merger, consolidation or
reorganization or similar transaction in which:
          (i) the shareholders of the Bank or the Holding Company immediately
before such merger, consolidation, reorganization or similar transaction, own,
directly or indirectly and in substantially the same proportion as their
ownership of the common stock of the Bank or the Holding Company immediately
before such transaction, immediately following such transaction, at least 50% of
the combined voting power of the outstanding voting securities of

6



--------------------------------------------------------------------------------



 



the corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”); and
          (ii) immediately following such merger, consolidation or
reorganization, members of the Incumbent Board shall constitute at least 50% of
the members of the board of directors of the Surviving Corporation.
          Whether a Change in Control shall have occurred shall be determined in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and any guidance issued thereunder.
     6. NONCOMPETE AND NON-SOLICITATION COVENANTS.
          6.1 Definitions. In this Agreement the following terms shall have the
meanings set forth below:
          (a) “Affiliate” shall be used to indicate a relationship to a
specified person, firm, corporation, partnership, association or entity, and
shall mean any person, firm, corporation, partnership, association or entity
that, directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such person, firm, corporation,
partnership, association or entity.
          (b) “Applicable Period” shall mean twelve (12) months following the
effective date of the termination of this Agreement.
          (c) “Area” shall mean the geographic area within twenty (20) miles of
the Bank’s location in Carrollton, Georgia.
          (d) “Competing Business” shall mean a federally insured financial
institution.
          6.2 Agreement Not to Compete. Subject to the limitations in the
following sentence, the Employee hereby agrees that during his employment by the
Bank, and for the Applicable Period thereafter, he will not (except on behalf
of, or with the prior written consent of, the Bank), either directly or
indirectly, on his own behalf, or in the service or on behalf of others, work
for, engage or participate in any Competing Business, or control or own (other
than ownership of less than five percent (5%) of the outstanding voting
securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System), a beneficial interest in, any Competing
Business. The restrictions contained in the preceding sentence shall only apply
to any Competing Business located within the Area and shall only apply to
service as a principal, partner, officer, director, manager, supervisor,
administrator, consultant, executive employee or in any other capacity which
involves the duties and responsibilities similar to those undertaken for the
Bank as described in Section 1.

7



--------------------------------------------------------------------------------



 



          6.3 Agreement Not to Solicit Customers. The Employee agrees that
during his employment by the Bank and for the Applicable Period thereafter, he
will not, without the prior written consent of the Bank, either directly or
indirectly, on his own behalf or in the service or on behalf of others, solicit,
divert or appropriate, or attempt to solicit, divert or appropriate, to any
Competing Business any customer or client or actively sought prospective
customer or client of the Bank or any Affiliate located in the Area who was
serviced by or under the supervision of the Employee in the course of his
employment within the one (1) year period immediately prior to the termination
of the Employee’s employment with the Bank.
          6.4 Agreement Not to Solicit Employees. The Employee agrees that
during his employment by the Bank and for the Applicable Period thereafter, he
will not, either directly or indirectly, on his own behalf or in the service or
on behalf of others, solicit, divert or hire away, or attempt to solicit, divert
or hire away, any person employed by the Bank or any of its Affiliates, whether
or not such employee is a full-time, a part-time or a temporary employee and
whether or not such employment is pursuant to a written agreement and whether or
not such employment is for a determined period or is at will.
     7. OWNERSHIP AND PROTECTION OF PROPRIETARY INFORMATION.
          7.1 Definitions. The following capitalized terms used in this
Section 7 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:
               “Confidential Information” means all information regarding the
Bank, its activities, business or clients that is the subject of reasonable
efforts by the Bank to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Bank, but that
does not rise to the level of a Trade Secret. “Confidential Information” shall
include, but is not limited to, financial plans and data concerning the Bank;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Bank. This definition shall not
limit any definition of “confidential information” or any equivalent term under
state or federal law.
               “Trade Secret” means all information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information: (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (B) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. Without
limiting the foregoing, Trade Secret means any item of

8



--------------------------------------------------------------------------------



 



confidential information that constitutes a “trade secret(s)” under the common
law or statutory law of the State of Georgia.
          7.2 Restriction on Disclosure and Use of Confidential Information and
Trade Secrets. Employee understands and agrees that the Confidential Information
and Trade Secrets constitute valuable assets of the Bank and its affiliated
entities, and may not be converted to Employee’s own use. Accordingly, Employee
hereby agrees that Employee shall not, directly or indirectly, at any time
during the Term of Employment and a period extending one year thereafter (the
“Restricted Period”) reveal, divulge, or disclose to any person not expressly
authorized by the Bank any Confidential Information, and Employee shall not,
directly or indirectly, at any time during the Restricted Period use or make use
of any Confidential Information in connection with any business activity other
than that of the Bank. Throughout the term of this Agreement and at all times
after the date that this Agreement terminates for any reason, Employee shall not
directly or indirectly transmit or disclose any Trade Secret of the Bank to any
Person, and shall not make use of any such Trade Secret, directly or indirectly,
for himself or for others, without the prior written consent of the Bank. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Bank’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.
               Anything herein to the contrary notwithstanding, Employee shall
not be restricted from disclosing or using Confidential Information or Trade
Secrets that are required to be disclosed by law, court order or other legal
process; provided, however, that in the event disclosure is required by law,
Employee shall provide the Bank with prompt notice of such requirement so that
the Bank may seek an appropriate protective order prior to any such required
disclosure by Employee.
          7.3 Return of Property. Upon request by the Bank, and in any event
upon termination of the employment of the Employee with the Bank for any reason,
the Employee will promptly deliver to the Bank all property belonging to the
Bank, including, without limitation, all Confidential Information and all Trade
Secrets (and all physical embodiments thereof) then in his custody, control or
possession.
          7.4 Termination. The Employee shall maintain and observe the
obligations of confidentiality contained in this Agreement with respect to
Confidential Information during the term of his employment with the Bank and at
all times following the termination of such employment for any reason
whatsoever.
     8. INJUNCTIVE RELIEF. The Employee agrees that the covenants and agreements
contained in Sections 6 and 7 of this Agreement, and the subsections of these
Sections, are of the essence of this Agreement; that each of such covenants is
reasonable and necessary to protect and preserve the interests and properties of
the Bank and the business of the Bank; that the Bank is engaged in the business
of the Bank throughout the Area; that irreparable loss and damage will be
suffered by the Bank should the Employee breach any of such covenants and
agreements; and that, in addition to other remedies available to it, the Bank
shall be entitled to both temporary and permanent injunctions to prevent a
breach or contemplated breach by the Employee of any of such covenants or
agreements.

9



--------------------------------------------------------------------------------



 



     9. EFFECT OF IRC SECTION 280G. Notwithstanding anything in this Agreement
to the contrary, if it shall be determined that any payment or distribution by
the Bank to or for the benefit of Employee pursuant to the terms of this
Agreement or otherwise (a “Payment”) is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”) then the Payment shall
be reduced (but not below zero) if and only to the minimum extent necessary so
that the Payment to be made or benefit to be provided to the Employee shall not
be subject to the Excise Tax. The determination of whether a Payment shall be
reduced as provided in this Section 9 and the amount of such reduction shall be
made at the Bank’s expense by an independent accounting firm selected by the
Bank (“Accounting Firm”). The Accounting Firm shall provide its determination,
together with detailed supporting calculations and documentation, to the Bank
and the Employee within ten (10) days after the Employee’s final day of
employment.
     10. COMPLIANCE WITH IRC SECTION 409A. Notwithstanding anything in this
Agreement to the contrary, it is intended that any payments or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) shall be provided and paid in such form and at such
time, including, without limitation, payment only in connection with a
permissible payment event as complies with the applicable requirements of Code
Section 409A to avoid the unfavorable tax consequences provided therein for
noncompliance. If at the time of the Employee’s termination of employment with
the Bank the Employee is a “specified employee” as defined in Section 409A of
the Code and the deferral of the commencement of any payments or benefits
otherwise payable under this Agreement as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Bank will defer the commencement of the
payment of any such payments or benefits under this Agreement (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
until the date that is six months following Employee’s termination of employment
with the Bank (or the earliest date as it is permitted under Section 409A of the
Code), and if any other payments of money or other benefits due to Employee
under this Agreement could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payments or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Board, that
does not cause such an accelerated or additional tax. The Bank shall consult
with Employee in good faith regarding the implementation of the provisions of
this Section 10; provided that neither the Bank nor any of its employees or
representatives shall have any liability to Employee with respect to such
consultations.
     11. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto regarding employment of Employee, and supersedes and
replaces any prior agreement between the parties, if any, relating to Employee’s
employment with the Bank.
     12. ASSIGNMENT. Neither of the parties hereto may assign this Agreement
without the prior written consent of the other party hereto except that the Bank
may assign the Agreement to a successor in interest who agrees, either by
consent or by operation of law, to assume the Bank’s obligations under this
Agreement.

10



--------------------------------------------------------------------------------



 



     13. SEVERABILITY. Each section and subsection of this Agreement constitutes
a separate and distinct understanding, covenant and provision hereof. In the
event that any provision of this Agreement shall finally be determined to be
unlawful, such provision shall be deemed to be severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.
     14. ARBITRATION OF EMPLOYMENT DISPUTES.
          (a) For purposes of this Section 14, the term “Employment Dispute”
shall mean any legal or equitable claim, demand, or controversy of whatever
nature or kind, whether in contract, in tort, or under statute, ordinance or
regulation or some other law between Employee and the Bank either (i) relating
to the interpretation or performance of this Agreement or (ii) in any way
related to or arising out Employee’s employment with the Bank or the termination
of that employment. By way of example and without limitation, the term
Employment Dispute includes (i) any claims of employment discrimination,
harassment, or retaliation such as those under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, or the Americans
with Disabilities Act; (ii) any claims for wages or other employment-related
benefits; (iii) any tort claims related to the employment relationship such as
assault, battery, false imprisonment, invasion of privacy, intentional
infliction of emotional distress, defamation, or negligence; (iv) any breach of
contract or similar claim related to the employment relationship; and (v) any
personal injury claims not covered by workers’ compensation; provided that, the
term “Employment Dispute” does not include any dispute between the Employee and
the Bank that cannot legally be made the subject of mandatory arbitration, and
it does not include any dispute between Employee and the Bank related to or
arising out Sections 6 or 7 of this Agreement.
          (b) Employee and the Bank agree that neither of them may pursue any
Employment Dispute against the other in federal, state, or local court. Rather,
any Employment Disputes between Employee and the Bank shall be resolved only
through final and binding arbitration and not through litigation in federal,
state, or local court. Employee and the Bank agree that the applicable
then-in-effect rules and procedures established by the American Arbitration
Association for the arbitration of employment claims shall apply with respect to
the administration of an Employment Dispute under the terms of this Agreement.
The arbitrator will base his/her decision on the facts presented and in
accordance with governing law, including statutory and judicial authority. The
arbitrator shall issue a written decision, which will contain the essential
findings and conclusions on which the decision is based. The arbitrator’s
decision will be final and binding upon Employee and the Bank. Employee and the
Bank are entitled in arbitration to all remedies that would have been available
had the Employment Dispute at issue been resolved in court. Except in the case
where the dispute relates to Section 5 of this Agreement, in which case the Bank
shall pay both parties’ arbitration expenses, each party shall bear their own
expenses of arbitration.

                   
 
Employee’s Initials     
 
Bank’s Initials  

11



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of
Georgia; provided, however, that Section 14 of this Agreement shall be governed
by and construed in accordance with not only the general contract law of the
state of Georgia, but also pursuant to the provisions of the Federal Arbitration
Act, 9 U.S.C. § 1 et seq. To the extent the Federal Arbitration Act is found to
be inapplicable to this Agreement, to a particular Employment Dispute, or to
Employee based on his job duties for the Bank, Section 14 of this Agreement
shall under such circumstances be construed pursuant to the terms of the Georgia
Arbitration Code, O.C.G.A. § 9-9-1 et seq., and Georgia contract law.
     16. RIGHTS OF THIRD PARTIES. Nothing herein expressed or implied is
intended to or shall be construed to confer upon or give to any person, firm or
other entity, other than the parties hereto and their permitted assigns, any
rights or remedies under or by reason of this Agreement.
     17. AMENDMENT. This Agreement may not be amended orally but only by an
instrument in writing duly executed by the parties hereto.
     18. NOTICES. Any notice or other document or communication permitted or
required to be given to Employee pursuant to the terms hereof shall be deemed
given if personally delivered to Employee or sent to him postage prepaid, by
registered or certified mail, at Gregory S. Akins,
__________________________________________ or at any such other address as
Employee shall have notified the Bank in writing. Any notice or other document
or other communication permitted or required to be given to the Bank pursuant to
the terms hereof shall be deemed given if personally delivered or sent to the
Bank, postage prepaid, by registered or certified mail, at First Georgia Banking
Company, ATTN: Human Resources, P.O. Box 2578, Carrollton, GA 30112, or at such
other address as the Bank shall have notified Employee in writing. All notices
personally delivered shall be deemed received on the date delivered. All notices
sent by postage-prepaid, registered or certified mail shall be deemed received
on the actual date of receipt, or when refused or returned because of failure to
claim if mailed return-receipt requested.
     19. WAIVER. The waiver by either party hereto of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision of this Agreement by
the breaching party.
     20. OPPORTUNITY TO REVIEW. Employee represents and acknowledges that he has
carefully read and understands all of the provisions of this Agreement, and that
he is voluntarily entering into this Agreement. Employee further acknowledges
and confirms that the only considerations for his signing this Agreement are the
terms and conditions stated in writing in this Agreement, and that no other
promise or agreement of any kind, other than those set out in writing in this
Agreement, has been made to him by any person to cause him to sign this
Agreement.
(Signatures on following page.)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            FIRST GEORGIA BANKING COMPANY   [BANK SEAL]

      By:   /s/ Jackie L. Reed         Name:   Jackie L. Reed        Title:  
CEO   

          Attest:

       
/s/ Christine A. Swanson     Secretary             

            EMPLOYEE
      By:   /s/ Gregory S. Akins        Name:   Gregory S. Akins           

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RELEASE
     THIS RELEASE (“Release”) is granted effective as of the ___ day of
                    , ___, by Gregory S. Akins (“Employee”) in favor of First
Georgia Banking Company (the “Bank”). This is the Release referred to in that
certain Employment Agreement dated as of December 12, 2008 by and between the
Bank and Employee (the “Employment Agreement”). Employee gives this Release in
consideration of the Bank’s promises and covenants as recited in the Employment
Agreement, with respect to which this Release is an integral part.
     1. Release of the Bank. Employee, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Bank and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Employee ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Bank or any of its parents, subsidiaries, affiliates, or predecessors, and
Employee. It is understood and agreed that this Release is intended to cover all
actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Employee has, had or
purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq.; claims for statutory or common law wrongful discharge, including
any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Bank of its
obligations to Employee under the Employment Agreement or any other contractual
obligations between the Bank or its affiliates and Employee, or any
indemnification obligations to Employee under the Bank’s bylaws, articles of
incorporation, Georgia law or otherwise.
     2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Employee agrees that by executing this
Release, he has released and waived any and all claims he has or may have as of
the date of this Release for age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. It is understood that Employee is
advised to consult with an attorney prior to executing this Release; that he in
fact has consulted a knowledgeable, competent attorney regarding this Release;
that he may, before executing this Release, consider this Release for a period
of twenty-one (21)

 



--------------------------------------------------------------------------------



 



calendar days; and that the consideration he receives for this Release is in
addition to amounts to which he was already entitled. It is further understood
that this Release is not effective until seven (7) calendar days after the
execution of this Release and that Employee may revoke this Release within seven
(7) calendar days from the date of execution hereof.
     Employee agrees that he has carefully read this Release and is signing it
voluntarily. Employee acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Employee is
signing this Release prior to the expiration of such 21-day period, Employee is
waiving his right to review the Release for such full 21-day period prior to
signing it. Employee has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Employee revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Bank any such
payment received prior to that date.
     EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE BANK
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. EMPLOYEE ACKNOWLEDGES THAT HE
HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS
CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS
RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE BANK FROM ALL SUCH
CLAIMS.

                        Date:       

 